As filed with the Securities and Exchange Commission on February 19, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-4255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices - Zip Code) Robert Conti, Chief Executive Officer Neuberger Berman Advisers Management Trust 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffrey S. Puretz, Esq. Dechert LLP 1treet, N.W.
